                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION


DERRICK D. HILL                                                                    PLAINTIFF

       v.                          Case No. 5:18-CV-5102

KARAS MEDICAL CONTRACTOR                                                          DEFENDANT


                                           ORDER

       The Court has received a Report and Recommendation (Doc. 22) from United States

Magistrate Judge Mark E. Ford. No objections have been filed, and the deadline to file objections

has passed. The Magistrate recommends that the Court grant Plaintiff’s Motion to Dismiss (Doc.

21) be granted and his case be dismissed without prejudice. The Court has conducted careful

review of this case. The Report and Recommendation is proper, contains no clear error, and is

ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Dismiss (Doc. 21) is

GRANTED, and this matter is DISMISSED WITHOUT PREJUDICE. All other pending motions

are TERMINATED AS MOOT.

       Judgment will be entered accordingly.

       IT IS SO ORDERED this 1st day of April, 2019.


                                                           /s/P. K. Holmes, III
                                                           P.K. HOLMES, III
                                                           CHIEF U.S. DISTRICT JUDGE
